                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

          Robert V. Wilkie,            )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )           1:19-cv-00316-MOC-WCM
                                       )
                 vs.                   )
                                       )
      Nationstar Mortgage LLC,         )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 3, 2020 Order.

                                               April 3, 2020
